THOMPSON, Judge.
The Department of Legal Affairs appeals the award of attorney’s fees in favor of Charles E. Heim, Jr. We reverse.
The time to file a motion for attorney’s fees ripens when the party is dismissed from the case, Chrysler Corp. v. Hames, 345 So.2d 813 (Fla. 4th DCA 1977). Here, Heim filed his motion for attorney’s fees sixteen months after the department voluntarily dismissed him as a party with prejudice. A delay of this length is unreasonable. See Nat’l Envt’l Products, Ltd., Inc. v. Falls, 678 So.2d 869 (Fla. 4th DCA 1996); Bass v. State Farm Life Ins. Co., 649 So.2d 924 (Fla. 3d DCA 1995); Jaye v. Rosenbaum, 532 So.2d 688 (Fla. 4th DCA 1988).
REVERSED.
W. SHARP and GOSHORN, JJ., concur.